                Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 1 of 12




Christopher B. Snow (8858)
Shaunda L. McNeill (14468)
CLYDE SNOW & SESSIONS
201 South Main Street, 13th Floor
Salt Lake City, Utah 84111-2516
Telephone: 801.322.2516
cbs@clydesnow.com
slm@clydesnow.com

Attorneys for Defendant Alpine Securities Corporation

                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

 EMILY NANCE,                                      MOTION TO DISMISS PLAINTIFF’S
                                                           COMPLAINT
                         Plaintiff,
                                                            Case No. 2:18-cv-00531
 v.
                                                             Judge Bruce S. Jenkins
 ALPINE SECURITIES CORPORATION,
                                                      ORAL ARGUMENT REQUESTED
                         Defendant.

         Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure and DUCivR 7-1,

Defendant Alpine Securities Corporation (“Alpine” or the “Company”), by and through its counsel,

moves this Court for an order dismissing all allegations and causes of action alleged in Plaintiff’s

Complaint.

                                      MOTION TO DISMISS

                                      RELIEF REQUESTED

         Defendant Alpine hereby moves the Court, pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6), for an order dismissing Plaintiff Emily Nance’s state law claim for wrongful

termination.




{01424902-4 }
                Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 2 of 12




                                      GROUNDS FOR RELIEF

         Plaintiff Emily Nance (“Nance”) has filed a state law wrongful termination claim against

Alpine for allegedly terminating Nance in retaliation for internally reporting what Nance allegedly

believed to be violations of securities laws. Alpine respectfully submits that this Court lacks

subject-matter jurisdiction over the state law wrongful termination claim, the only claim asserted in

the Complaint. Accordingly, Nance’s wrongful termination claim and the Complaint should be

dismissed pursuant to Rule 12(b)(1). Alpine expressly reserves the right to answer or otherwise

respond to any claims against it that are not addressed in the Motion or that survive the Motion.

                                          MEMORANDUM

                                                FACTS

1.     Alpine Securities is a registered self-clearing broker-dealer headquartered in Utah, offering

Individual and Institutional Services. The Complaint alleges that Alpine is engaged in business in

Salt Lake County, Utah. Complaint, ¶ 3.

2.     The Complaint alleges that Alpine hired Nance as a Compliance Analyst on or about May 24,

2017 to work in the Salt Lake City office. Complaint, ¶ 4.

3.     Nance alleges that she believed the law required Alpine to prepare “suspicious activity

reports” (“SARs”) within 30 days of suspicious activity. Complaint, ¶ 5.

4.     Nance reported directly to Erin Zipprich, Alpine’s compliance officer. Id.

5.     Nance alleges that on one occasion she was with Zipprich when Zipprich became incoherent

and was taken to the hospital where she allegedly tested positive for marijuana, amongst other

salacious allegations, which Alpine denies. Complaint, ¶¶ 6-13.

6.     The Complaint alleges that after the hospital incident, Zipprich refused to train or work with

Nance. Complaint, ¶ 14.


{01424902-4 }                                     2
                Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 3 of 12




7.     Nance alleges that she became aware that the Company was not preparing and filing SARs on

a complete or timely basis, that the Company tried to conceal delayed reporting of suspicious

activities, and that the company altered dates on suspicious activity reports. Complaint, at ¶ 17.

8.     The Complaint alleges that Nance decided to “blow the whistle” on July 6, 2017 when Erin

Zipprich was purportedly absent. Nance alleges she met with her second-level supervisor and told

him that the company was not complying “with the laws relating to filing SARs” and that she was

fearful of retaliation by Zipprich for reporting this conduct. Complaint, ¶ ¶ 19-25.

9.     On July 7, according to the Complaint, Alpine terminated Nance. The Complaint alleges that

Zipprich confronted Nance and accused her of reporting to Zipprich’s supervisor that Zipprich

doctored documents. Nance alleges that Zipprich and the second level supervisor then met with

Nance and informed her that her employment was being terminated and that “it was not working

out” and that as an at-will employee Alpine was not required to provide a basis for termination.

Complaint, at ¶ 26-29.

10.    Nance alleges that the Company fired her in retaliation for her blowing the whistle on what

she believed were violations of federal law. Complaint, ¶ 30.

11.    Nance alleges a single state law cause of action in the Complaint for Wrongful Termination,

comprising allegations nos. 34-47. Specifically, Nance alleges:

                      a. “The State of Utah has a clear and substantial public policy that businesses

                         operating in the State are to comply with all state and local laws, regulations

                         and ordinances.” Complaint, ¶ 35.

                      b. “By blowing the whistle on the practices Ms. Nance became aware of, which

                         she, in good faith, believed violated such clear and substantial public policies,




{01424902-4 }                                      3
                Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 4 of 12




                         Ms. Nance was engaging in protected activity – namely, activity protected by

                         clear and substantial public policies.” Complaint, ¶ 36.

                      c. “Ms. Nance alleges that, immediately after she engaged in such protected

                         activity and because of Ms. Nance’s actions in engaging in such protected

                         activity, Alpine Securities took adverse actions against her, including

                         terminating her employment.” Complaint, ¶ 37.

                      d. “For Alpine Securities to take such adverse action against Ms. Nance

                         immediately following and because of Ms. Nance’s actions in ‘blowing the

                         whistle’ on practices Ms. Nance believed to be unlawful, violates public

                         policy.” Complaint, ¶ 39.

                      e. “Ms. Nance alleges that, under such circumstances, such a termination

                         constitutes wrongful termination.” Complaint, ¶ 40.

                                             ARGUMENT

         I.        Legal Standard for Rule 12(b)(1) Motions.

         Rule 12(b)(1) motions to dismiss for lack of subject matter jurisdiction may take two forms:

(1) a facial attack on the complaint’s allegations as to subject matter jurisdiction which questions

the sufficiency of the complaint; or (2) “a party may go beyond allegations contained in the

complaint and challenge the facts upon which the subject matter jurisdiction depends.” Holt v. U.S.,

46 F.3d 1000, 1002-03 (10th Cir. 1995). “In reviewing a facial attack on the complaint, a district

court must accept the allegations in the complaint as true.” Id at 1002. “When reviewing a factual

attack on subject matter jurisdiction, a district court may not presume the truthfulness of the

complaint’s factual allegations.” Id at 1003.




{01424902-4 }                                      4
                Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 5 of 12




       II.          Lack of Federal Subject-Matter Jurisdiction

         Plaintiff’s Complaint must be dismissed because it is clear from the face of the Complaint

that this Court lacks subject-matter jurisdiction. Federal district courts have original jurisdiction

over “all civil actions arising under the . . . laws . . . of the United States.” 28 U.S.C. § 1331. “For a

case to arise under federal law, the federal question must be apparent on the face of a well-pleaded

complaint, and Plaintiff’s cause of action must be created by federal law or, if it is a state-law cause

of action, its resolution must necessarily turn on a substantial question of federal law.” Rice v.

Office of Servicemembers’ Group Life Ins., 260 F.3d 1240, 1245 (10th Cir. 2001). “[F]ederal

jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised, (2) actually

disputed, (3) substantial, and (4) capable of resolution in federal court without disrupting the

federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013). The

substantiality inquiry does not look to the “the importance of the issue to the plaintiff’s case” but

“looks instead to the importance of the issue to the federal system as a whole.” Id. at 260; see also

Eastman v. Marine Mechanical Corp., 438 F.3d 544 (6th Cir. 2006) (“A ‘substantial’ federal

question involves the interpretation of a federal statute that actually is in dispute in the litigation and

is so important that it ‘sensibly belongs in federal court.’”).

                A. Plaintiff’s Claim Fails to Raise a Substantial Federal Question that Is Actually
                   Disputed and Appropriate for Resolution in Federal Court.

         Plaintiff has asserted only a state law claim for wrongful termination in violation of public

policy. A Utah claim for wrongful termination in violation of public policy is comprised of the

following elements:

         1) termination of the employee’s employment by the employer;
         2) existence of “a clear and substantial public policy”;
         3) conduct by the employee that “brought the policy into play”; and
         4) causal connection between “the discharge and the conduct bringing the policy into play.”


{01424902-4 }                                       5
                Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 6 of 12




Pang v. Int’l Document Servs., 2015 UT 63, ¶ 20, 356 P.3d 1190. The Complaint alleges that the

Company fired her in retaliation for having blown the whistle on what she believed were violations

of unidentified federal securities laws requiring the Company to file suspicious activity reports.

Complaint ¶¶ 21, 30. Thus, she appears to allege that Utah has a clear and substantial public policy

favoring compliance with these unidentified federal securities laws, which public policy was

furthered by her act of internally reporting concerns to her second-level supervisor. 1 Plaintiff’s

allegations fail to raise a substantial federal question that is actually disputed and capable of

resolution in federal court without disrupting the judicial balance between federal and state courts.

See Gunn, 568 U.S. at 258.

         State law claims that raise issues of sufficient “importance” to “the federal system as a

whole” to create “arising under” jurisdiction are a “special and small category” of cases. Empire

Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 699 (2006). The Supreme Court provided two

examples of such cases in Gunn: (1) a quiet title claim that challenged actions by the Internal

Revenue Service in seizing and selling property, Grable & Sons Metal Prod., Inc. v. Darue Eng'g &

Mfg., 545 U.S. 308 (2005), and (2) a claim for injunctive relief seeking to prevent a corporation

from investing in government bonds that the plaintiff alleged to have been unconstitutionally issued,

Smith v. Kansas City Title & Trust Co., 255 U.S. 180 (1921). See Gunn, 568 U.S. at 260-61

(holding that malpractice claim raising issue of patent validity did not raise a substantial federal

issue because the determination was of importance only to the parties and was only a hypothetical

determination of validity).




1
  This is a charitable reading of the Complaint, as Plaintiff actually alleges that she was terminated for acting in
furtherance of Utah’s “clear and substantial public policy that businesses operating in the State are to comply with all
state and local laws, regulations and ordinances.” See Complaint, ¶ 35 (emphasis added).

{01424902-4 }                                              6
                Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 7 of 12




         This case will not require the Court to interpret a federal statute, pass judgment on the action

of a federal entity, or otherwise make any determination that, if made by a state court, would

“disrupt[] the federal-state balance approved by Congress.” Id. To the contrary, the central

questions presented here are questions of fact and of state law: (1) whether Plaintiff was terminated,

(2) whether Utah recognizes as a clear and substantial state public policy the requirements of the

federal statutes referenced (but not specifically identified) in the Complaint, (3) whether Plaintiff’s

conduct furthered such state public policy, and (4) whether causation is present. See Pang, 2015 UT

63, ¶ 20 (stating elements of claim for wrongful termination in violation of public policy). The

second question, which appears to be Plaintiff’s would-be jurisdictional hook, is essentially a state

law question involving the scope of Utah’s own public policy. Thus, no substantial federal issue is

in dispute, and “the federal-state balance approved by Congress” would be “disrupt[ed]” by this

Court’s retention of the case, rather than by its dismissal of the case. See id. at 258.

         In addition, the meaning of the federal statutes is not in dispute. The only legal analysis

related to federal statutes will involve citing them, considering their place, if any, in the public

policy of the State of Utah, and considering whether the plaintiff’s conduct furthered the state’s

public policy. The adjudication of Plaintiff’s claim will not “change the real-world result” of any

federally granted rights or create precedent with regard to the interpretation of any federal statute.

Gunn, 568 U.S. at 26. The outcome will have no “importance . . . to the federal system as a whole.”

Id. at 260. Plaintiff’s claim simply does not arise under federal law and must be dismissed for lack

of subject-matter jurisdiction.




{01424902-4 }                                      7
                Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 8 of 12




                B. Federal Courts Have Uniformly Declined to Exercise Jurisdiction Over State
                   Law Claims for Wrongful Termination in Violation of Public Policy.

         Federal courts have “uniformly” held that subject-matter jurisdiction is absent where “a

purported ‘federal question’ [is] embedded in a plaintiff’s common law wrongful discharge cause of

action.” Greeney v. Ctr. for Human Dev., Inc., 725 F. Supp. 2d 259, 263 (D. Mass. 2010). In

particular, the Fifth, Sixth, and Ninth Circuits have each ruled that a state law claim for wrongful

termination in violation of public policy does not “aris[e] under” federal law for purposes of 28

U.S.C. § 1331 even though the alleged public policy incorporates federal standards.

         In Willy v. Coastal Corp., 855 F.2d 1160, 1162 (5th Cir. 1988), the plaintiff alleged he was

terminated in violation of Texas public policy for insisting that his employer (an oil and gas

company) “comply with various state and federal environmental and securities laws” and for

refusing to participate in the violation of these laws. The plaintiff simultaneously pursued federal

whistleblower remedies with the U.S. Department of Labor. The Fifth Circuit held that the case

should have been remanded to state court because the federal court lacked subject-matter

jurisdiction even though the claim “in part relie[d] upon federal law.” Id. at 1167. The Fifth Circuit

reasoned that “the federal issues in Willy’s claim are not ones in the forefront of the case, but are

more collateral in nature, and are not substantial in relation to the claim as a whole, which is in

essence one under state law.” The tort of wrongful termination was a state law cause of action

“intended to protect the rights of [Texas] employees,” and it was immaterial to the remedial scheme

whether the employee was terminated for violating a state law or a federal law. Id. at 1171.

         In Eastman v. Marine Mechanical Corp., 438 F.3d 544 (6th Cir. 2006), the plaintiff alleged

that he was terminated in violation of Ohio public policy for opposing practices by his employer (a

federal contractor) that violated the False Claims Act. The Sixth Circuit held that the case should

have been remanded to state court because no “substantial federal question” was presented and

{01424902-4 }                                     8
                Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 9 of 12




because employment litigation generally belongs in state court except where Congress has explicitly

created a federal cause of action. Eastman, 438 F.3d at 553. The Sixth Circuit reasoned:

         Employment litigation is a common occurrence in both federal and state courts.
         Federal legislation has provided access to the federal courts by aggrieved
         employees under specifically delineated circumstances, e.g., Title VII of the Civil
         Rights Act of 1964, 42 U.S.C. § 2000e et seq.; Age Discrimination in
         Employment Act, 29 U.S.C. § 621 et seq.; Americans with Disabilities Act, 42
         U.S.C. § 12101 et seq.; Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.,
         but our perception is that the bulk of the judicial business in the United States in
         this area is conducted by the state courts. This balance would be upset drastically
         if state public policy claims could be converted into federal actions by the simple
         expedient of referencing federal law as the source of that public policy. We
         believe such a dramatic shift would distort the division of judicial labor assumed
         by Congress under section 1331.

Id.

         Similarly, in Campbell v. Aerospace Corp., 123 F.3d 1308 (9th Cir.1997), the plaintiff

alleged that he was terminated in violation of California public policy for opposing practices by his

employer (a federal contractor) that violated the False Claims Act. After the case was removed to

federal court and adjudicated, the Ninth Circuit held that the plaintiff’s reliance on the False Claims

Act as the source of state public policy “did not implicate a federal interest sufficiently substantial

to confer federal-question jurisdiction.” Campbell, 123 F.3d at 1315. The Ninth Circuit reasoned

that to recognize the plaintiff’s claim as one “arising under” federal law would allow plaintiffs to

circumvent the “carefully established explicit prerequisites to qui tam actions” under the False

Claims Act “by generically referencing the ‘public policy’ of the FCA.” Id. Such a result would

contravene congressional intent as expressed in the False Claims Act. Id.

         Here, as set forth supra in Section II.A. and for the reasons stated by the Fifth, Sixth, and

Ninth Circuits, Plaintiff’s wrongful termination claim fails to implicate a substantial federal issue.

In addition, for this Court to retain the case would “distort the division of judicial labor assumed by

Congress under section 1331” and contravene Congress’s carefully established regime for

{01424902-4 }                                      9
            Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 10 of 12




protecting employees that blow the whistle on federal securities law violations. Eastman, 438 F.3d

at 553; Campbell, 123 F.3d at 1315. Both the Sarbanes-Oxley Act and the Dodd Frank Act provide

carefully constructed whistleblower protections with strict prerequisites and filing deadlines. See 18

U.S.C. § 1514A (Sarbanes-Oxley whistleblower requirements); 15 U.S.C. 78u-6 (Dodd Frank

whistleblower requirements). It would contravene congressional intent “to allow a state-law claim

to circumvent these requirements and limitations by generically referencing the ‘public policy’” of

the suspicious activity report statutes in a state law claim and then recognizing the claim as one

arising under federal law. See Campbell, 123 F.3d at 1315; see also Willy, 855 F.2d at 1169 (“[I]t

would . . . flout congressional intent to give the federal court original (and hence removal)

jurisdiction based on statutes that limit the federal remedy to an administrative action”); Browand v.

Ericsson Inc., No. 18-CV-02380-EMC, 2018 WL 3646445, at *5 (N.D. Cal. Aug. 1, 2018)

(“[A]llowing state law wrongful termination claims into federal court on the basis of alleged SOX

[Sarbanes-Oxley] violations could create a ‘backdoor’ circumventing the SOX requirements to file

an administrative claim with the Secretary of Labor before filing suit in district court.”).

         This Court should follow the sound reasoning of the Fifth, Sixth, and Ninth Circuits by

ruling that Plaintiff’s claim does not arise under federal law and therefore must be dismissed.

                                           CONCLUSION

         Based on the foregoing, Plaintiff’s Complaint should be dismissed pursuant to Rule

12(b)(1).




{01424902-4 }                                    10
            Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 11 of 12




         DATED this 2nd day of November, 2018.

                                         CLYDE SNOW & SESSIONS


                                         /s/ Christopher B. Snow
                                         Christopher B. Snow
                                         Shaunda L. McNeill
                                         Attorneys for Defendant




{01424902-4 }                               11
            Case 2:18-cv-00531-BSJ Document 13 Filed 11/02/18 Page 12 of 12




                                  CERTIFICATE OF SERVICE


       I hereby certify that on the 2nd day of November 2018, I caused a true and correct copy of the

foregoing DEFENDANT’S MOTION TO DISMSS PLAINTIFF’S COMPLAINT to be served

via the Court’s CM/ECF filing system upon the addressee(s) listed below:

                David J. Holdsworth
                9125 South Monroe Plaza Way, Suite C
                Sandy, UT 84070
                david_holdsworth@hotmail.com
                Attorney for Plaintiff



                                                     /s/ Jessica Ritchie
                                                     Legal Secretary




{01424902-4 }                                   12
